DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 04/29/2021 has been entered.  Claims 1, 4-5, 7, 10, 13-18, and 22-28 are pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 10, 13-18, and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obergfell (US 3850359 A) in view of Webb (US 20110068142 A1) & further in view of Burkholder et al. (US 20050247750 A1) and further in view of Kondo et al.  (US 5720423 A)
Regarding claims 1 and 22, Obergfell discloses a driver (20), comprising: a pressure chamber (24/26) and method of using the driver (20) having a pressure regulator into which gas is filled; a striker (28/30) that strikes a stopper (152) by moving in a first direction by pressure of the gas; and a holding portion (22/40) for connecting a pressure regulator (50), the pressure regulator comprising a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber and a charge adapter (40/84A/107) to be mounted to the holding portion; wherein a valve (40/118) having a valve body, configured to switch between an open state and a closed state, is disposed in the holding portion, and in a case when the charge adapter (84A/107) is mounted to the holding portion, the charge adapter is configured to seal the inner surface of the holding portion and 
Obergfell fails to disclose a specific sealing member and a moving mechanism that moves the striker in a second direction opposite to the first direction to increase the pressure of the gas.
Webb teaches a driver (100), comprising: a pressure chamber (106), fuel cartridge (109) and method of using the driver and having a moving mechanism (7) that moves the striker in a second direction opposite to the first direction to increase the pressure of the gas (ECM monitors pressure and position of the driver to maximize pressure and teaches having a “metered amount of gas from fuel cell 109 via gas regulator valve head 23 and gas regulator valve actuator 24” [0045] and air entering the pressure chamber via jet 33  [0042-0048, 0070], figs. 7-10).
Burkholder et al. teaches a driver (100/102) having a pressure regulator (200 or 400) is provided with a pressure regulating portion 
Kondo et al. teaches having a air tank 19 attached via a charge adapter (11) configured to seal (via seals 13) the inner surface of a holding portion (col. 4, lines 1-67, col. 6, lines 14-67, figs. 1-3).
Given the teachings of Obergfell to have a threaded connection for the charge adapter, adjusting the valve pressure for the piston driver, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify piston driver to include a moving mechanism that moves the striker in a second direction opposite to the first direction to increase the pressure of the gas for improved pressure control and piston 
Regarding claims 10, Obergfell discloses a driving unit, comprising a driver (20) and a pressure regulator (50), wherein the driver is provided with a pressure chamber (24/26) into which gas is filled, a striker (28/30) that is moved in a first direction by pressure of the gas  to strike a stopper (152), and a holding portion (22/40) for connecting a pressure regulator (50), the pressure regulator comprising a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber and a charge adapter (84A/107) to be mounted to the holding portion; wherein a valve having a valve body (40), configured to switch between an open state and a closed state, is disposed in the holding portion, and in a case when the charge adapter (84A/107) is mounted to the holding portion, the charge adapter is configured to seal the inner surface of the holding portion and press the valve body to change the state of the valve to the open state from the closed state and the pressure chamber connects the pressure regulating portion via the valve (40, col. 3-col. 7, line 67, figs. 1-7).   Obergfell also teaches having passages/ports 74/96/110 setting/indicia 130 with dowel 134, piston 118 with O-rings 100/102, 124, 126, and 128 aid in 
Obergfell fails to disclose a specific sealing member and a moving mechanism that moves the striker in a second direction opposite to the first direction to increase the pressure of the gas.
Webb teaches a driver (100), comprising: a pressure chamber (106), fuel cartridge (109) and method of using the driver and having a moving mechanism (7) that moves the striker in a second direction opposite to the first direction to increase the pressure of the gas (ECM monitors pressure and position of the driver to maximize pressure and teaches having a “metered amount of gas from fuel cell 109 via gas regulator valve head 23 and gas regulator valve actuator 24” [0045] and air entering the pressure chamber via jet 33  [0042-0048, 0070], figs. 7-10).
Burkholder et al. teaches a driver (100/102) having a pressure regulator (200 or 400) is provided with a pressure regulating portion (220/520) for regulating/adjusting the pressure of gas filled into a pressure chamber (figs. 1-7) is dedicated for the driver, and the pressure regulator has a dedicated connecting portion which is mountable to and demountable from a mounting portion of the driver (threadably attached [0022-0030], figs. 1-7) and a charge adapter (410) configured to seal the inner surface of 
Kondo et al. teaches having a air tank 19 attached via a charge adapter (11) configured to seal (via seals 13) the inner surface of a holding portion (col. 4, lines 1-67, col. 6, lines 14-67, figs. 1-3).
Given the teachings of Obergfell to have a threaded connection for the charge adapter, adjusting the valve pressure for the piston driver, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify piston driver to include a moving mechanism that moves the striker in a second direction opposite to the first direction to increase the pressure of the gas for improved pressure control and piston return purposes as taught by Webb and as further taught and evidenced by Burkholder et al. and Kondo et al.
Regarding claims 4 and 13, Kondo et al. discloses a pressure accumulation container (11a), which forms the pressure chamber; a cylinder (11), which movably supports the striker (12/15); and an outer shell member (1/1B), which accommodates the pressure accumulation container 
Regarding claims 5 and 14, Kondo et al. discloses the striker comprises: a piston (12), which is movably disposed within the cylinder and is subject to the pressure of the pressure chamber; and a driver blade (distal end of 12), which is provided on the piston; and the moving mechanism comprises: a motor, which is provided inside the outer shell member; a rotation member, which is rotated by a rotating force of the motor; a plurality of first engagement portions (6/7a/7b/10a/b), which are provided on the rotation member along a rotation direction; and a plurality of second engagement portions, which are provided on the driver blade along a movement direction, and are capable of being respectively engaged with and released from the plurality of first engagement portions (col. 3, line 1 through col. 5, line 67, figs. 1-6). Goode et al. teaches having driver blade (25) on a piston (23).
Regarding claims 7, 15, and 23-24, Obergfell teaches the pressure regulating portion comprises a first passage (44/422) to which the gas is supplied from outside, a second passage (dotted lines shown in fig. 2) connected to the pressure chamber, a third passage (107/116) which 
Obergfell states:  “As the valve body or piston 118 is shifted to its different positions, the O-rings 124, 126, and 128 cooperate with a plurality of passageways or ports, all of which are numbered or indicated as 130 to selectively interconnect different combinations of passageways in the handle member 80 and to supply combustible gas from the right-hand portion of the opening 114 to certain passageways in the handle member 80“(col. 6, lines 38-47).
Regarding claims  16-18, Burkholder et al. teaches a pressure regulator (200 or 400) is dedicated for a driver, which is mounted to the driver that strikes a stopper (nail) with pressure of gas filled into a pressure chamber, and which comprises a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber, wherein a dedicated connecting portion is provided that is capable of mounting the pressure regulating portion to and demounting the pressure regulating portion from the driver (threadably attached [0022-0030], figs. 1-7).  Goode et al. teaches having a pressure regulator (14) integral with a cap portion (16, col. 2, lines 20-75, figs. 1-3). Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claims 25-28, Obergfell teaches when the charge adapter is mounted to the holding portion, the charge adapter seals the .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7, 10, 13-18, and 22-28 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731